CaSe 8-18-78630-|&8 DOC 1 Filed 12/31/18 Entei’ed 12/31/18 12234:51

Fill in this information to identify your case:

 

United States Bankruptcy Court forthe:

Enstcm Dis".ict ori\lc\v York
Case number rrrkm=tm}: Chapler you are ii|ing under.
}Cl Chapter?
Cl Chapter 11
l n °"”°'°'12 l El check if this is an
D Chapter13 k

amended filing

 

Officia| Form 101
Vo|untary Petition for lndividuals Filing for Bankruptcy 1211-z

The bankruptcy forms use you and Debtor 1 to refer to a debtortiling alone. A married couple may tile a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor'l in all of the forms.

Be as complete and accurate as possible. lt two married people are tiling together. both are equally responsible for supplying correct
infon'nation. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages. write your name and case number
iif knownl. Answer every question.

m ldentify ¥ourself

 

 

 

 

About Debtor 1: _ - y _ _ _ Ahout l_'Jebtor 2 _(Spouse Only in a Joint Case}:

1. Your full name ,
Write the name that is on your L . z
government-issued picture °_"'n _ l
ldentilication (for examp|e, F"Bl _""’_'m” F"S' name `
your driver’s license or Malm°l°
passport). Middle name Middle name

Artola Canales `

Bn'ng your picture
identilication to your meeting La$i name Las\ name j
with the trustee '

 

 

 

 

 

 

 

 

 

suer (sr_, Jr.. u, ul) ' sumx (sr.. Jr__ il, im _
i
' `l
l
2. A|l other names you '
have used ln the last 8 r.-,,sl name F-m name `
years '
include your married or Middle name Middte name
maiden names.
Last name ' ` Last name §
First name Firsl name
Middte name Middie name
Lasl name Last name
l t
w». ~=|`
3. Only the last 4 digits of -
. _ _ 6 6 2 5 _ _
your Social Securlty xxx xx _ _ -_ _ m XX _ -_-- -_ _-
number or federal on on
llndi'i'ic:lua[ Tax a er y
p y 9 >O< - XX - 9 xx - xx - 4

identification number _ _ _ __ _ _ __ _
(|T|N)

"_`_\ l: _-..n .~ -“_...

Ofticial Form 101 Voluntary Petition for individuals Fi|ing for Bankruptcy page 1

CaSe 8-18-78630-|&8 DOC 1 Filed 12/31/18 Eiitei’ed 12/31/18 12234:51

Dehtor 1 mm
rim mm

Mauricio
Mk!db Mlm¢!

Artola Canales

LultNim'id

Case number (irhmn)

 

z 4. Any business names
and Employer
identification Numbers
(E|N) you have used in
the last 8 years

include trade names and
doing business as names

    
 

X:l i have not used any business names or EiNs.

" wine éi`jrii"§i`#¢')= " ii '

n | have not used any business names or E|Ns.

 

Business name

  

Business name

 

Business name

Ei`§`_`

M_

 

Business name

 

s. Where you live

 

14 Lloyd Dr
Number Stroei

   

 

 

 

 
 

 

Brcntwood NY ll7l7
City Staie ZiF* Code
Suti`o|k
Couniy

if your mailing address is different from the one
above, till lt in here. Note that the court will send

any notices to you at this mailing address

  
   
 

if Debtor 2 lives at a different address:

 

Number Sireet

 

 

Ciiy Stat€ ZlP Code

 

County

` if Debtor 2's mailing address is different from
yours, till it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

 

Number Street

 

 

 

  

P.O. Box P.O. Box
§ city scale ziP code state ziP code
§ 6, Why you are choosing Check one.' Check one:

this district to file for
bankruptcy

X:l Over the last 180 days before filing this petition,

l have lived in this district longer than in any
other district.

cl i have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

|Ii over the last 180 days before ming this pemion,
| have lived in this district longer than in any
other district

n l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Ofiicial Fonn 101

Voiuntary Petition for individuals Filing for Bankruptcy

page 2

 

Debtor 1

CaSe 8-18-78630-|&8 DOC 1 Filed 12/31/18 Entei’ed 12/31/18 12234:51

Levin

Mauricio

Artola CHII&|¢S Case number alarm

 

Flls| Nlim

Middh Nom°

Lnsi Narno

Tell the Court About Your Bankruptcy Case

"f.

The chapter of the
Bankruptcy Code you
are choosing to tile
under

Check one. (For a brief description of each, see Notice Requiled by 11 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box

m Chapter 7

El Chapter 11
Cl Chapter 12
Cl Chapter 13

 

How you will pay the fee

il iwili pay the entire fee when i tile my petition. Please check with the cierk's omce in your
local court for more details about how you may pay. Typicaiiy, if you are paying the fee
yourseif. you may pay with cashl cashier's check, or money order. if your attorney is
submitting your payment on your behalf. your attorney may pay with a credit card or check
with a pre-printed address.

El l need to pay the fee in installments. |f you choose this option. sign and attach the
Appiication for Individuais to Pay 'i'he Filing Fee in installments (Ofiicial Form 103A).

Cl l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must till out the Appiication to Have the
Chapter 7 Filing Fee Waived (Oiiiciai Form 103B) and tile it with your petition.

 

i-lave you filed for
bankruptcy within the

@No

 

 

 

 

 

 

 

 

 

last 8 years? n Yes. District When Case number
MMI DD /YYYY
Distriot When Case number
MM / DD l YYYV
District When Case number
MM / DD / YYYY
10. Are any bankruptcy 19 N°
cases pending or being l
filed by a spouse who is n Yes. Debior Reiationship to you t
not mmg th's ca_se with Dlstrict When Case number, if known
you, or by a business MM mg /wyy y
partner, or by an §
affiliate? l
l
Debtor Relationship to you g
Distn'd When Case number, ii known
MM l DD /YYYY
11~ D° you rent your m No. Go to line 12.

residence?

Oiiicial Forrn 101

U Yes. Has your landlord obtained an eviction judgment against you?

Cl No. Goto line 12.
Cl Yes. Fii| out initial Statement About an Evicfion Judgment Against You (Form 101A) and tile it as
part of this bankruptcy petition.

Voluntary petition for individuals Filing for Bankruptcy page 3

CaSe 8-18-78630-|&8 DOC 1 Filed 12/31/18 Entei’ed 12/31/18 12234:51

Dem°r 1 levin Mauricio Artoia Canalcs case number (i,m

 

 

Fi$l NBIN HHdb NBmo LH Nln'\d

mReport About Any Businesses You Own as a Sole Froprietor

 

12. Are you a sole proprietor KJ No_ 30 to Part 4_
of any fuil- or part-time
business? El Yes. Name and location of business

A sole proprietorship is a
business you operate as an . .
fndeual' and is not a Name ot bustoess. rt any
separate legal entity such as
a corporalion, partnership. or
LLC.

if you have more than one
sole propdetorship, use a
separate sheet and attach it

to this petrilon. Cuy state ZlP Code

 

 

Number Streei

 

 

Check the appropriate box to describe your business:

[;I Heaith Care Business (as detined ln 11 U.S.C. § 101 (27A))
n Single Asset Rea| Estale (as delined in 11 U.S.C. § 101 (51 B))
Cl stockbroker (as denned in 11 u.s.c. § 101(53A»

Ci commodity Broker (as defined in 11 u.s.c. § 101 (6»

l:l None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it

' Chapter 11 of the can set appropriate deadlines if you indicate that you are a small business debtor. you must attach your
Bankruptcy code and most recent balance sheet, statement ot operations, cash-flow statement. and federal income tax return or if
are you a small business any ofthese documents do not e)dst, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor’?
F°r a definition of small K] No. l am not filing under Chapler 11.
business debfol'. 599 n No. l am tiiing under Chapter 11, but i am NOT a small business debtor according to the definition in
11 U-S-C- § 101(51|3)- the Bankruptcy Code.

n Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You own or Have Any liazardous Pl'oporty or Any Property 'l'hat Needs immediate Attention

1 14. Do you own or have any X] No
property that poses or is

 

alleged to pose a threat cl Yes» Wth 15 the hat-am
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention ls needed, why ls it needed?

 

immediate attention?
For exampie, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Numbor Street

 

 

City Siate ZlP Code

Oflielal Fonn 101 Voluntary Petitlon for individuals Filing for Bankruptcy page 4

CaSe 8-18-78630-|&8 DOC 1 Filed 12/31/18 Entered 12/31/18 12234:51

Artola Canales
Lmi Na md

comm 1 chin Mauricio
Flrsi Namo Mlddlo N¢rm

Case number trrrormi

miriam Your Effoits to Receive a Briefing About credit Counseling

 
  
 
   
  
  
   

l 15. Tell the court whether l\`-"‘?_i,- ~ - ,
you have received a
briefing about credit
counseling

You must check one: ._` You must check one:

 

 

‘ l:l l received a briefing from an approved credit 1
counseling agency within the 180 days before l `
filed this bankruptcy petition, and i received a 1
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any. that you developed with the agency.

m l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any. that you developed with the agency.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy You must
truthfully check one of the
following choices. if you
cannot do so. you are not
eligible to file.

n l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a 1
certificate of completion. ~

Wrthin 14 days after you tile this bankruptcy petition, f
you MUST tile a copy ofthe certificate and payment §
plan, if any.

Cl l received a briefing from an approved credit
counseling agency within the 180 days before l ;.
filed this bankruptcy petition, hut l do not have a .§
certificate of compietion.
Wrthin 14 days after you file this bankruptcy petition. l
you MUST file a copy of the certificate and payment `; "
planI if any.

if you file anyway, the court

can dismiss your case, you

will lose whatever filing fee

you paid. and your creditors

°a",beg‘" °°"e°“°" a°t“’"'es Cl l certify that l asked for credit counseling

aga"“ services from an approved agency, but was
unable to obtain those services during the 1
days afterl made my request, and exigent
circumstances merit a 110-day temporary waiver
of the requirement.

d n l certify that l asked for credit counseling 1
services from an approved agency, but was '
unable to obtain those services during the 7

days afteri made my request, and exigent 1
circumstances merit a 30-day temporary waiver j
of the requirement. 1

To ask for a 30-day temporary waiver of the
requirement. attach a separate sheet explaining
what efforts you made to obtain the briefing. why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

To ask for a 30-day temporary waiver of the
requirement. attach a separate sheet explaining
what efforts you made to obtain the briefing. why
you were unable to obtain ll before you filed for
bankruptcyl and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy. j

if the court is satisfied with your reasons. you must

Your case may be dismissed ifthe court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court ls satisfied with your reasons. you must

Oflicia| Fonn 101

Cl lam not required to receive a briefing about

still receive a briefing within 30 days after you fi|e.
You must file a certificate from the approved
agency. along with a copy ofthe payment plan you
developed. if any. lf you do not do so. your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

credit counseling because of:

Cl incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

n Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet. even afterl

reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for Bankruptcy

 

still receive a briefing within 30 days after you nle.

You must tile a certificate from the approved
agency. along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30~day deadline is granted
only for cause and is limited to a maximum of 15
days.

n i am not required to receive a briefing about

credit counseling because of:

a lncapacity. l have a mental illness or a mental `

deficiencythat makes me
incapable of realizing or making
rational decisions about finances

Cl Disability. My physical disability causes me
to be unable to participate in a
briefing in person. by phonel or
through the lnfemet, even after|

reasonably trled to do so.

El Active duty. l am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counselingl you must file a
motion for waiver of credit counseling with the court.

l
l
r
1

CaSe 8-18-78630-|&8 DOC 1 Filed 12/31/18 Entefed 12/31/18 12234:51

Deblor 1 L°Vi"

Mauricio
First Nomo Miitdlo Narne

Artola Canales

Ll'rsl Nome

Case number arli

Answer These Questions for Raporting Purposos

 

ts. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8)
as “incun‘ed by an individual primarily for a personal, family, or household purpose."

Cl No. Go to line 16b.
K] ves, soto line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

El No. Go to line 160.
Cl Yes. caroline 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

11. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

cl No. l am not filing under Chapter 7. Go to line 18.

n Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative e)qaenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and g] No
administrative expenses
are paid that funds will be a Yes
available for distribution
to unsecured creditors?
1a. How many creditors do EJ 149 El 1,000-5,000 Cl 25.001-50,000
you estimate that you Cl 50-99 El 5,001-10,000 Cl 50,001-100,000
°We? El 100-199 Cl 10,001-25,000 Cl More than ioo.ooo
El 200-999
io. l-low much do you El so-sso,ooo Cl sl,ooo,ool-sto million El ssoo,ooo,om-st billion

estimate your assets to
be worth?

zo. How much do you
estimate your liabilities
to be?

mont below

For you

Official Form 101

l'_'l 350.001-5100,000
El stoo,ooi-ssoo,ooo
§ ssoo.co1-$1 million

El sesso,ooo

El 550,001 -si oo.ooo
El sioo,ool-ssoo,ooo
El ssoo.ool-sl million

Ci slo,ooo,ooi-sso milllon
Cl sso,ooo,ool-sioo million
Cl s1oo,ooo,001-ssoo million

Cl 51.000.001 -sio million

Cl 810,000,001-550 million
C| sso,ooo,oot-sioo million
Cl 3100,000.001-$500 million

Cl s1.ooo,ooo.oo1-$1o bllllon
El $10.000.000.001-$50 billion
El More than 550 billion

Cl 3500,000,001-$1 billion

CI s1,oco,ooo,oo1-slo billion
El s1o,ooo.ooo.001-sso billion
Cl More than ssa billlon

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

con'ect.

if | have chosen to me under Chapter 7, | am aware that l may proceed, if ellgible. under Chapter 7, 11,12, or 13
oftitle 11, United States Code. l understand the relief available under each chapter. and l choose to proceed

under Chapter 7.

|f no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U S C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code specified in this petition,

l understand making a false statementl concealing properly, or obtaining money or property by fraud ln connection

 

X

in fines upto $250 000. or imprisonment for upto 20 years or both.

 

 

 

MM l DD /Y¥YY

Voluntary Petition for individuals Filing for Bankruptcy

Executed on ______
MM/ DD /Y¥Yv

Signature of Debtor 2

page 6

CaSe 8-18-78630-|&8 DOC 1 Filed 12/31/18 Entefed 12/31/18 12234:51

Debtor 1 L°Vi“ Maurici° An°la Ca"ales Case number (llmownl
First Nornc litidltlo Norr\o Last Nllma

,-. -» _ .~,.~ . _~.\

F tt if l, the attorney forthe debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility
or your a °mey’ you are to proceed under Chapter 7l 11, 12, or 13 of title 11l United States Code. and have explained the relief

 

represented by one available under each chapter for which the person is eligible l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, ln a case in which § 707(b)(4)(D) applies, certify that l have no
lf you are not represented knowled mo schedules filed wllh the perillon ls lnoorrecl.
by an attorney, you do not ,
need to file this a e.
p g x \ r ( Date U-\_ , é ' g
Signature my for Detk `\--/ MM l DD l

A. David Fustcr, iI
Prtnted name

Fustcr Law, P.C.
Finn name

88-36 Sutphin Boulcvard
Number Streel

 

 

 

 

Jamaica NY 11435
city Stare zlP Code
Contacr phone 718'702'|600 Emall address bk.fusterlaw@gmail.com
29990| NY
Bar number State
L`LTMMMHMMMLMMBMMW_W?riik§.jMWE?TrMX?d’_?LUJWEMH:WJDE‘EE§M`=‘ ram ”MAF:M.._..~J‘ ' '"""'" i.*"`&‘?':-'!£‘..&'£

Officia| Fonn 101 Voluntary Petltion for individuals Filing for Bankruptcy page 7

CaSe 8-18-78630-|&8 DOC 1 Filed 12/31/18 Entefed 12/31/18 12234:51

Deb,or 1 bevin Mauricio

Al'lola Canal€$ Case number (lllalown)

 

Fifs| Nlmo M|ddio Name

7 For you if you are filing this
f bankruptcy without an
attorney

If you are represented by
an attomey, you do not
need to file this page.

Ln$i Name

. _.,.,.:E. .._m,:`ja-.h ... _ . ~ .-.-..... ,.` ,,.v,..,

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly hle and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For examp|e. your case may be
dismissed because you did not file a required documentl pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm lf your case is selected for audit. |f that happens, you could lose your right to file another
case, or you may lose protections, lncludlng the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to fl|e with the
court. Even lf you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules lf you do not list a debt, the debt may not be discharged lf you do not list
property or properly claim it as exempt. you may not be able to keep the property The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property. falsifying records, or lylng. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate. truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an atforney, the court expects you to follow the rules as lf you had
hired an attomey. The court will not treat you dlfferently because you are filing for yourself. To be
successfu|, you must be familiarwith the United States Bankruptcy Code, the Federa| Rules of
Bankruptcy Procedure, and the local rules of the court in which your case ls filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

a No
X:l Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incompletel you could be fined or lmprisoned?

n No

XJ ¥es

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
n No

n ‘(es. Name of Person .
Attach Bankruptcy petition Preparer’s Notl'ce, Dec/araflon, and Sl`gnafure (Officia| Fonn 119).

By signing here, | acknowledge that l understand the risks involved in filing without an attomey. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attomey may cau o e to lose my rights or properly if l do not properly handle the case.

 
   

 

 

 

 

 

 

 

/ Slgnature of Debtor 2
Date £Lt {é [g Date _
MM/DD IYYYY MMI DD/YYYY
Conlact phone 63 l -647-5273 Coniacl phone
Cell phone Cell phone
Email address levinarto|@yahoo.com Email address
:mm:emeeesammmmsa;:mwwmamrwa~mm:ama'sv”ramwamsmmmswsecsr:aw ~‘ -~ W.ea'

 

Oflicial Fonn 101

 

Voluntary Petition for individuals Filing for Bankruptcy

